DETAILED ACTION
The finality of the previous Office action mailed on 04/13/2021 is hereby withdrawn and a new Office action on the merits follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 06/10/2021, the requested changes to the claims have NOT been entered in order to enter a new grounds of rejection.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-21 are pending.
Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive for the reasons set forth in the Advisory Action mailed 06/28/2021.
Allowable Subject Matter
The indicated allowability of claim 3 is withdrawn in view of the newly discovered reference(s) to Bailey et al.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Pub. No. US 2004/0013361 A1 to Chen et al. (hereinafter “Chen”).  Chen was applied in a prior Office action.
In re claim 1, Chen discloses a grating-coupled light guide, see Figures 4-5, comprising: 

an optical concentrator comprising collimator (71) capable of concentrating light from a light source that is unmodulated to provide unmodulated, concentrated light; and 
a grating coupler (77a) at an input of the light guide (62), the grating coupler (77a) capable of diffractively redirecting the unmodulated concentrated light into the light guide (62) at a non-zero propagation angle as guided light having a first spread angle and a second spread angle (¶[0079]: “Angular spreading of the light beam inside the optical phaser 62 is enabled by the angular dispersion produced by the prism 77 or bulk diffraction grating 77a of the collimating means 61”), 
wherein characteristics of the optical concentrator (71) and grating coupler (77a) are inherently configured in combination to determine the non-zero propagation angle, the first spread angle, and the second spread angle of the guided light within the light guide (62), the first spread angle being orthogonal to the second spread angle (the optical concentrator (71) and grating coupler (77a) of Chen appear to have the same claimed physical structure and any of the claimed spread angles could be equal to zero degrees or any other angular value).  See paragraphs [0056]-[0084] of Chen for further details. 

In re claim 2, the optical concentrator (71) comprises freeform optics (71) configured to reduce a spread angle of the light from the light source and to concentrate the light in an area corresponding to an area occupied by the grating coupler (77a) (¶[0056]: “The collimator 71 converts the spatially diverging beam of light emitted from an end of the optical fiber 30 into to a collimated beam 72 which, when emitted from the collimator 71 into free space”).

In re claim 6, the grating coupler (77a) is a transmissive grating coupler (77a) comprising a transmission mode diffraction grating at a surface of the light guide (62) near or adjacent to the light source, the transmission mode diffraction grating being configured to diffractively redirect light transmitted through the diffraction grating.

In re claim 19, Chen discloses a method of coupling light into a light guide (62), the method comprising: 
generating light using a light source that is unmodulated by any light valve (¶[0056]); 
concentrating the light from the light source using an optical concentrator (71) to produce concentrated light unmodulated by any light valve (¶[0056]) ; 
coupling the concentrated light unmodulated by any light valve into the light guide (62) using a grating coupler (77a) (¶[0057]); and 
guiding the coupled light in the light guide (62) at a non-zero propagation angle as guided light having a first spread angle and a second spread angle, the second spread angle being in a direction orthogonal to the first spread angle (¶[0059]-[0062]); 
wherein the non-zero propagation angle, the first spread angle, and the second spread angle of the guided light within the light guide (62) are inherently determined by characteristics of both of the optical concentrator (71) and the grating coupler (77a) because these elements have the same physical structure as the claimed optical concentrator and grating coupler.  See paragraphs [0056]-[0084] of Chen for further details.



Claim(s) 1, 2, 4-6, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent Pub. No. US 2018/0052276 A1 to Klienman et al. (hereinafter “Klienman”).  Klienman was applied in a prior Office action.
In re claim 1, Klienman discloses a grating-coupled light guide, see FIGURE 20 and FIGURES 23-32, comprising: 
a light guide (2000, 2300-3200) configured to guide light; 
an optical concentrator comprising a reflective collimator (FIG. 20) configured concentrate light from a light source (2003) that is unmodulated by any light valve to provide concentrated light unmodulated by any light valve; and 
a grating coupler (2007, 2320-3210) at an input of the light guide (2000, 2300-3200), the grating coupler (2007, 2320-3210) configured to diffractively redirect the unmodulated, concentrated light into the light guide (2000, 2300-3200) at a non-zero propagation angle as guided light having a first spread angle and a second spread angle (¶[0332]: “Input light which is incident upon this input coupler diffraction grating is split and redirected both upward in the +y-direction toward the upper OPE region 3020A and downward in the -y-direction toward the lower OPE region 3020B”; (¶[0342]: “input coupler region 3110 made up of two superimposed diffraction gratings according to an embodiment of the present invention. The first diffraction grating 3141 can be formed similarly to the one illustrated with respect to FIGS. 30A-30C. Specifically, it can consist of lines extending in the x-direction and repeating periodically in the y-direction such that the two superimposed diffraction gratings are orthogonal to each other”), 
wherein characteristics of the optical concentrator comprising the reflective collimator and grating coupler (2007, 2320-3210) are inherently configured in combination to determine the non-zero propagation angle, the first spread angle, and the second spread angle of the guided See paragraphs [0293]-[0350] of Klienman for further details. 

In re claim 2, the optical concentrator comprising the reflective collimator comprises freeform optics, as seen in FIG. 20 of Klienman, and is capable of reducing a spread angle of the light from the light source (2003) and to concentrate the light in an area corresponding to an area occupied by the grating coupler (2007, 2320-3210) because it appears to have the same physical structure as the claimed optical concentrator

In re claim 4, the optical concentrator comprising the reflective collimator shown in FIG. 20 of Klienman would be considered a catadioptric collimator because it comprises both reflective and refractive elements (reflective collimator and projector relay lenses).

In re claim 5, the optical concentrator comprising the reflective collimator shown in FIG. 20 of Klienman would be considered a reflective turning collimator in a broad or literal sense because it comprises a reflective collimator and beam turning (reflective) elements.

In re claim 6, the grating coupler (2007, 2320-3210) is a transmissive grating coupler (2007, 2320-3210) comprising a transmission mode diffraction grating at a surface of the light guide (2000, 2300-3200) near or adjacent to the light source (2003), the transmission mode diffraction  to diffractively redirect light transmitted through the diffraction grating.

In re claim 19, Klienman discloses a method of coupling light into a light guide (2000, 2300-3200), the method comprising: 
generating light using a light source (2003) that is unmodulated by any light valve; 
 (¶[¶[0295]-[0296]); 
concentrating the light from the light source (2003) using an optical concentrator comprising a reflective collimator to produce concentrated light (FIG. 20) unmodulated by any light valve; 
coupling the concentrated light unmodulated by any light valve into the light guide (2000, 2300-3200) using a grating coupler (2007, 2320-3210) ((¶[¶[0293]-[0294); and 
guiding the coupled light in the light guide (2000, 2300-3200) at a non-zero propagation angle as guided light having a first spread angle and a second spread angle, the second spread angle being in a direction orthogonal to the first spread angle (¶[0294]); 
wherein the non-zero propagation angle, the first spread angle, and the second spread angle of the guided light within the light guide (2000, 2300-3200) are inherently determined by characteristics of both of the optical concentrator comprising the reflective collimator and the grating coupler (2007, 2320-3210) because these elements have the same physical structure as the claimed optical concentrator and grating coupler.  See paragraphs [0293]-[0350] of Klienman for further details.

In re claim 20, the optical concentrator comprising the reflective collimator shown in FIG. 20 of Klienman comprises one or more of a catadioptric collimator and a reflective turning collimator .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-12, 14-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/111707 to LEIA INC. (hereinafter “Leia”) in view of Patent Pub. No. US 2007/0081360 A1 to Bailey et al. (“Bailey”).  Leia was applied in a prior Office action.
In re claim 1, Leia discloses a grating-coupled light guide (see FIGS. 1-10) comprising: 
a light guide (110/220) configured to guide light (see paragraph 24 in Leia); 
a grating coupler (120/230) at an input of the light guide (110/220), the grating coupler (120/230) to receive light from a light source (106/210) that is unmodulated and to diffractively redirect the unmodulated light into the plate light guide (110/220) at a non-zero propagation angle as guided light having a first spread angle and a second spread angle (¶ [0042]-[0043]), 
wherein characteristics of the grating coupler (120/230) are to determine a non-zero propagation angle, a first spread angle, and a second spread angle of the guided light, the first spread angle being orthogonal to the second spread angle (see (¶ [0043]).  See paragraphs [0034]-[0089] of Leia for further details.

Thus, Leia only differs from claim 1 in that he does not teach an optical concentrator configured to concentrate light from his light source to provide concentrated light to his grating coupler (120/230) and wherein characteristics of the optical concentrator and grating coupler (120/230) See Figures 7-7f and paragraphs [0031]-[0074] of Bailey. In order to improve optical coupling from his light source, improve brightness uniformity at the edges of his light guide and/or provide efficient color mixing, the light guide of Leia would have been modified to include the optical concentrator (40/40C) of Bailey and characteristics of the optical concentrator (40/40C) of Bailey and the grating coupler (120/230) of Leia would have been configured in combination, if needed, to maintain the non-zero propagation angle, the first spread angle, and the second spread angle of the guided light of Leia, thereby obtaining the invention specified by claim 1.   Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Leia combined with Bailey.

In re claim 2, Bailey further teaches, see FIG. 7, that his optical concentrator (40/40C) is configured to reduce a spread angle of light from a light source and to concentrate the light in an area corresponding to an area that would be occupied by the grating coupler (120/230) of Leia and, therefore, the optical concentrator (40/40C) of Bailey is also considered freeform optics as claimed. 

In re claim 3, the optical concentrator (40C) of Bailey comprises a tapered collimator as seen in Figures 7c and 7f of Bailey.
In re claims 6 and 7, the particular limitations are disclosed in paragraph [0048] of Leia. 

In re claim 8, as seen in Figure 7 of Bailey, the optical concentrator (40/40C) is configured to reducing a cone angle of the light provided by the light source to provide the concentrated light.
Although neither Leia nor Bailey specify a cone angle of light provided by the light source is greater than about sixty (60) degrees, light sources having such cone angles of light were well-known before the effective filing date.  It would have been further obvious to use a well-known light source providing a cone angle of greater than about sixty (60) degrees as the light source of Leia in view of Bailey. 

In re claims 9-11, Leia further discloses a multiview backlight, see FIG. 9, comprising a multibeam element (330) as claimed. 

In re claim 12, Leia discloses a grating-coupled display system, see FIGS. 1-10, comprising: 
a light source (106/210) configured to provide light in a first direction; 
a light guide (110/220/310) to guide light as guided light having a second direction orthogonal to the first direction; 
a grating coupler (120/230/320) configured to diffractively redirect the light into the light guide (110/220/310) as the guided light having the second direction; and 
an array of light valves (340) configured to modulate light emitted from the light guide (110/220/310)  and provide a displayed image, wherein characteristics the grating coupler (120/230/320) are configured to cooperatively determine a non-zero propagation angle and a predetermined spread angle of the guided light within the light guide (110/220/310).  See 

Thus, Leia only differs from claim 12 in that he does not teach an optical concentrator configured to concentrate light from his light source to provide concentrated light to his grating coupler (120/230) and wherein characteristics of both the optical concentrator and grating coupler (120/230) are configured to cooperatively determine the non-zero propagation angle, the first spread angle, and the second spread angle of the guided light of Leia. Bailey, on the other hand, teaches a related light guide (10) comprising an optical concentrator/pre-collimation light guide (40/40C) configured to concentrate light from a light source (20).  See Figures 7-7f and paragraphs [0031]-[0074] of Bailey. In order to improve optical coupling from his light source, improve brightness uniformity at the edges of his light guide and/or provide efficient color mixing, the display system of Leia would have been modified to include the optical concentrator (40/40C) of Bailey and characteristics of the optical concentrator (40/40C) of Bailey and the grating coupler (120/230) of Leia would have been configured to cooperatively determine, if necessary, the required non-zero propagation angle, first spread angle, and second spread angle of the guided light of Leia, thereby obtaining the invention specified by claim 12.   Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 12 in view of Leia combined with Bailey.

In re claim 14, the particular limitations are disclosed in paragraph [0048] of Leia. 

In re claims 15-18, Leia further discloses a multibeam element array (330) providing a multiview 

In re claim 19, Leia discloses a method of coupling light into a light guide (110/220/310), see FIGS. 1-9, the method comprising: 
generating light using a light source (106/210) that is unmodulated;
coupling the unmodulated light into a light guide (110/220/310) using a grating coupler (120/230/320); and 
guiding the coupled light in the light guide (110/220/310) at a non-zero propagation angle as guided light having a first spread angle and a second spread angle, the second spread angle being in a direction orthogonal to the first spread angle (¶[0043]); 
wherein the non-zero propagation angle, the first spread angle, and the second spread angle of the guided light within the light guide (110/220/310) are determined by characteristics of the grating coupler (120/230/320).  See paragraphs [0034]-[0089] of Leia for further details.

Thus, Leia only differs from claim 19 in that he does not teach concentrating the light from the light source (106/210) using an optical concentrator and the optical concentrator has a characteristic to determine the non-zero propagation angle, the first spread angle, and the second spread angle of the guided light within the light guide (110/220/310). Bailey, as previously discussed, teaches an optical concentrator/pre-collimation light guide (40/40C) configured to concentrate light from a light source (20) and couple the concentrated light to a light guide (10).  See Figures 7-7f and paragraphs [0031]-[0074] of Bailey. In order to improve optical coupling from his light source, improve brightness uniformity at the edges of his light guide and/or provide efficient color mixing, the optical concentrator (40/40C of Bailey would have been used 

In re claim 21, Leia further teaches scattering out a portion of the guided light from the light guide (110/220/310) using a multibeam element (330) that is optically coupled to the light guide (110/220/310)  to produce a plurality of directional light beams having different principal angular directions from one another; and modulating the plurality of directional light beams using a corresponding plurality of light valves (340), wherein modulated light beams form pixels of a displayed image.

Claims 4, 5, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leia in view of Bailey as applied to claim 1, 12, or 19 above, and further in view of Klienman.
In re claims 4, 5, 13, and 20, Leia in view of Bailey only differs in that Bailey does not teach that his optical concentrator (110/220) comprises one or more of a tapered collimator, a catadioptric collimator, and a reflective turning collimator. Klienman, as previously discussed with respect to claims 4-5, teaches an optical concentrator comprising the reflective collimator shown in FIG. 20 of Klienman that may also be considered a catadioptric collimator and/or a reflective turning 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        




or
July 7, 2021